UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 12b-25 Commission File Number: 000-30234 NOTIFICATION OF LATE FILING (Check one): oForm 10-K oForm 20-F oForm 11-K x Form 10-Q o Form N-SAR oForm N-CSR For Period Ended December 31, 2008 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I REGISTRANT INFORMATION EnerJex Resources, Inc. Full Name of Registrant Former Name if Applicable 27 Corporate Woods, Suite 350, 10975 Grandview Drive Address of Principal Executive Office (Street and Number) Overland Park, Kansas 66210 City, State and Zip Code PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE The Registrant was delayed in confirming all financial information necessary to complete the Form 10-Q for the period ended December 31, 2008 prior to the prescribed due date of February 17, 2009. Additionally, the Registrant is in the process of executing hedging instruments which will impact the redetermination of its borrowing base and the value of the assets included therein. The Registrant currently expects to file its Form 10-Q on or before the fifth calendar day following the prescribed due date for the filing. PART IV OTHER
